Case 18-00369-TLM      Doc 83    Filed 09/16/19 Entered 09/16/19 14:01:05         Desc Main
                                 Document     Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:
                                                Case No. 18-00369-TLM
 SCOTT ARTHUR JENSEN and
 KATHERINE ANN JENSEN,
                                                Chapter 7
        Debtors.

                                  SUMMARY ORDER


       On April 25, 2019, the Chapter 7 trustee filed an Objection to Proof of Claim No.

14 Filed by the Internal Revenue Service. Doc. No. 81 (“Objection”). No responses

were filed, however, the Court cannot enter an order sustaining the Objection on the

record before it. Trustee’s certificate of service, attached to the Objection, shows the

Objection was served on Debtors, American Express Bank, Robert D. Long and PRA

Receivables Management, Inc. Doc. No. 81 at 4. The Internal Revenue Service (“IRS”)

is not listed on the certificate of service. However, the Objection itself begins with:

TO:    INTERNAL REVENUE SERVICE
       Attn: Maryann Proestakis
       178 South Rio Grande St.
       Mail Stop 5021
       Salt Lake City, UT 84101

Assuming the Objection was actually served on the IRS at this address, there are still

impediments to sustaining the objection. This Court has long held that objections to

claims are contested matters that require service that complies with Fed. R. Bankr. P.

7004. See In re Egan, 2002 WL 33939672 (Bankr. D. Idaho Nov. 8, 2002). In addition,


SUMMARY ORDER - 1
Case 18-00369-TLM       Doc 83     Filed 09/16/19 Entered 09/16/19 14:01:05          Desc Main
                                   Document     Page 2 of 2


Fed. R. Bankr. P. 3007(a)(2) now expressly dictates the manner of service required for

objections to claims and states:

       (2) Manner of Service

              (A) The objection and notice shall be served on a claimant by first-
       class mail to the person most recently designated on the claimant’s original
       or amended proof of claim as the person to receive notices, at the address so
       indicated; and

                       (i) if the objection is to a claim of the United States, or any of
       its officers or agencies, in the manner provided for service of a summons
       and complaint by Rule 7004(b)(4) or (5)[.]

See also In re Nicolaus, 2018 WL 799152 (Bankr. N.D. Iowa Feb. 8, 2018) (analyzing

Rule 3007 prior to its amendment effective December 1, 2017, and concluding that both

before and after amendment, service of an objection to claim on the IRS was required to

satisfy Rule 9014 and Rule 7004).

       In this case, assuming Trustee served the IRS at all, Trustee did not demonstrate

Rule 7004 compliant service. Therefore, based on a review of the record and good cause

appearing,

       IT IS HEREBY ORDERED that the Objection, Doc. No. 81, is OVERRULED

without prejudice to the filing and proper service of a new objection.

DATED: September 16, 2019


                                      _________________________
                                       ____________________
                                      TERRY LL. MYER
                                                MYERS RS
                                      U.S. BANKRUPTCY JUDGE




SUMMARY ORDER - 2
